Citation Nr: 1760728	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-31 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a respiratory disorder.

2. Entitlement to service connection for a respiratory disorder.

3. Entitlement to service connection for a left elbow condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1969.

This appeal arose to the Board of Veterans Appeals' (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran received a hearing with the undersigned Veterans Law Judge (VLJ) in January 2017. A transcript of that hearing has been associated with the record.

The Veteran previously applied for service connection for a respiratory disorder; the Veteran has since submitted new and material evidence demonstrating a connection between his conditions and exposure to asbestos in service.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2006 rating decision, the RO denied entitlement to service connection for a respiratory disorder, and the Veteran did not appeal this decision.

2. Evidence received since the July 2006 rating decision relates to the basis for the prior denial.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran's left elbow condition was aggravated beyond the natural progression of the condition by the Veteran's service.


CONCLUSIONS OF LAW

1. The July 2006 rating decision that denied entitlement to service connection for a respiratory disorder is final. 

2. Evidence received since the July 2006 rating decision with regard to entitlement to service connection for a respiratory disorder is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for prostate cancer.

3. The criteria to establish service connection for a left elbow condition are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a left elbow condition. For the following reasons, the Veteran finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).

If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

The Veteran contends that he is entitled to service connection for a left elbow condition, a condition existing prior to the Veteran's service due to the fact that the Veteran broke his elbow as a seven-year old. Prior to enlistment, the Veteran was deemed physically capable and admitted to service. While in service, the record reveals that the Veteran re-injured his left elbow while working in the barracks during service. Following that injury, the Veteran was discharged from service due to an inability to serve due to medical disability; at the hearing, the Veteran testified that he had suffered from pain and disability in his left elbow ever since and was diagnosed with arthritis in 2006. Accordingly, the record reveals that the Veteran suffers from arthritis in his left elbow which worsened beyond what was normal due to the injury in service-the fact that the Veteran was deemed fit to serve and then found not fit following an in-service injury demonstrates that the Veteran's injury worsened beyond what was normal due to service. Accordingly, the Veteran fulfills the criteria necessary for service connection for a pre-existing condition, and service connection is granted.
 
ORDER

The application to reopen the claim of entitlement to service connection for a respiratory disorder is granted.

Service connection for a left elbow condition is granted.


REMAND

The Veteran contends that he is entitled to service connection for a respiratory disorder due to asbestos exposure. Unfortunately, prior to adjudication, an examination is necessary.

In January 2015, the Veteran's private physician submitted a statement stating that the Veteran's military exposure to asbestos may have contributed to his current respiratory disorder. To date, the VA has not provided the Veteran with a Compensation and Pension (C&P) examination. The examiner is asked to comment upon the Veteran's private physician's statement concerning a possible nexus between asbestos exposure and the Veteran's disease.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination in which the examiner is asked to determine if the Veteran suffers from a respiratory disorder and whether it is more or less likely (50 percent probability or greater) that the Veteran's respiratory disorder is linked to his asbestos exposure in service.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


